Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
 Election/Restrictions
Applicant's election with traverse of the species for human, CSF, europium, 4B12, 11A5 and LB509 antibodies in the reply filed on 6/24/2020 is acknowledged.  
Claims 41 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/2020.
Claims 1-4, 6-8, 10, 36-40 and 43 are under consideration in the instant Office action.
Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, 36-40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mollenhauer 2014 (7/24/2020 PTO-892), Escaron et al., 2013 poster (7/24/2020 PTO-892) and AlphaPlex Assay development Guide 2015 (7/24/2020 PTO-892) in view of Ballard et al., 2010 (7/24/2020 PTO-892) and Schenk et al., US2008/0014194 (7/24/2020 PTO-892).
 Mollenhauer teaches that -synuclein is a biomarker for Parkinson’s disease and is quantifiable in CSF (see S76, 2nd column, 1st paragraph and top of 1st column in page S77) as required in instant claims 1, 6, 40 and 43. Mollenhauer teaches that -synuclein quantification in extracellular fluids reflect the disease state and disease rate (severity) but that this has been hampered by detection methods (see S76, 2nd column, 2nd paragraph and top of 1st column in page S77) as required in instant claims 1 and 6. Mollenhauer teaches that phosphorylated -synuclein at S129 is also detectable in CSF nd column, 3rd paragraph) as required in instant claims 1, 41 and 43. Mollenhauer does not teach the instantly claimed duplex method or antibodies of claims 1 and 10.
Escaron teaches a duplex method that can measure concurrently the total tau and phosphorylated tau species in the same sample using a homogenous bead based technology where in the beads as AlphaLISA Acceptor beads conjugated with various anti-tau antibodies (see 1st column, Abstract) as required in instant claims 1, 36 and 37. Escaron teaches using a streptavidin donor bead with a biotin anti-total tau antibody and two acceptor beads with different emissions, including europium (Eu, 615nm) with an anti-total tau antibody and anti-phosphorylated tau antibody. Escaron teaches using a 680nm laser to excite the donor beads and singlet oxygen molecules will be released and chemiluminescent event will occur and result in emission of light by the acceptor beads (see 2nd column, Assay principle) and meets the requirements of instant claims 1-4, 6-8, and 36-40. While Escaron teaches measuring total tau and phosphorylated tau simultaneously in the same sample Escaron does not specifically teach measuring -synuclein and its phosphorylated species.
AlphaPlex teaches an assay to measure multiple analytes simultaneously. AlphaPlex teaches that the acceptor beads include europium (Eu, 615nm), terbium (Tb, 545nm) and samarium (Sm, 645nm) as the emitting species with narrow emission peaks at distinct wavelength and can be independently detect and quantified using appropriate emission filters allowing for highly sensitive detection of multiple analytes simultaneously (see page 5, Figure 1 and page 14) as required in instant claims 1 and -synuclein and its phosphorylated species in a duplex assay.
None teach the specially required -synuclein antibodies of claims 1 and 10.
Ballard teaches using 4B12 antibody to measure total -synuclein in CSF sample and that this is a good biomarker in the early stage of Parkinson’s disease (see page 324, 2nd Colum and Table 2 and page 325) as required in instant claims 1 and 10. Ballard does not teach measuring -synuclein and its phosphorylated species in a duplex assay.
Schenk teaches using the 11A5 antibody to bind the s129 phosphorylated -synuclein and the LB509 to bind total -synuclein (see paragraphs 105, 219, 293, and Table 5) and meets the requirements of instant claims 1 and 10. Schenk teaches quantifying the total -synuclein (see paragraph 219) but does not does not teach measuring -synuclein and its phosphorylated species in a duplex assay.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Mollenhauer, Escaron and AlphaPlex, Ballard and Schenk. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Mollenhauer teaches that -synuclein quantification in extracellular fluids reflect the disease state and disease rate (severity) but that this has been hampered by detection methods (see S76, 2nd column, 2nd paragraph and top of 1st column in page S77) and would motivate one to use the method taught by Escaron and AlphaPlex because it simultaneously quantifies the total protein and the modified protein in the same small sample volume. One of ordinary skill in the art would be motivated to use the Alpha assay system since it have -synuclein antibodies that target the epitopes with and without phosphorylation in -synuclein as shown by the references Ballard and Schenk. One ordinary skill in the art would be able to determine the specific -synuclein antibodies for quantification of -synuclein through routine optimization of the method (see MPEP § 2144.05).   The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed on 6/28/2021 and 8/25/2021 have been fully considered but they are not persuasive. Applicant arguers that there are unexpected results because the specifically claimed method which detects pS129 human -synuclein has a lower detection limit (LDL) of 0.3pg/ml in a duplex assay and was not obvious because the claimed method provides unexpectedly higher analyte sensitivity than one would have expected in the cited art. This is not found persuasive because the instant claims are based on an AlphaLISA immunoassay from PerkinElmer which achieves a high sensitivity including an LDL of 0.5ng/ml as evidenced by the Beaudet et al., 2008 (PTO-892) at page 2, 1st column, 3rd paragraph. This clearly shows that the prior art is aware of the benefits of and AlphaLISA immunoassay as highly sensitive Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007).
Applicant argues that the results are "unexpected," without a substantive explanation of what makes them unexpected to one of ordinary skill in the art. See In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“[i]t is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice”). The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Moreover, it has been long held that “even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)). 
Applicant argues that the results are unexpected and call out a specific LDL but fail to provide any evidence that this result is not merely the combination of the obvious elements taught in the art which will produce the stated LDL sensitivity. The prior art already provided a clear motivation to use these methods to determine the quantity of the specific -synuclein samples with the known antibodies because of their increased sensitivity. There is no evidence provided that this unexpected result is not merely the culmination of the combination of the known elements to produce the obvious method. The assertion that one of ordinary skill in the art would have had no expectation of LDL sensitivity cannot be accepted since the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). There is no evidence of record that supports this assertion. 
In response to applicant's argument that “the cited art provides no indication that the combination of 4B12, 11A5 and LB509 would provide ‘much greater sensitivity’, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
-synuclein and pS129 -synuclein, as shown in by the prior art of record. Please see MPEP 7106.0 (a), I, which states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).“ The evidence provided by applicant of unexpected results falls into the additive sweetness combination example and does not show a greater than expected outcome and therefore, the instant invention is obvious over the combination of references.
Therefore, there is no unexpected results since the improvement of LDL is one of the benefits of the AlphaLISA immunoassay, the same immunoassay of the instant claims.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649